          Case 1:20-cr-00135-JMF Document 162 Filed 07/02/20 Page 1 of 1



                                                  Law Firm of
                                         Susan K Marcus LLC
                                  29 Broadway, Suite 1412, New York, NY 10006
                         T: 212-792-5131  F: 888-291-2078 E: susan@skmarcuslaw.com

                                                             July 1, 2020

VIA ECF                                                          Application GRANTED. The Clerk of Court
                                                                 is directed to terminate Doc. #161.
Honorable Jesse M. Furman
United States District Judge
                                                                                  SO ORDERED.
Southern District of New York
40 Foley Square
New York, NY 10007

In re: United States v. Arguedas (on behalf of Simone Cordero)
                                                                                  July 2, 2020
Dear Judge Furman:

I write to request a modification of Ms. Cordero’s bond conditions. When bond was set initially, the
parties agreed, and the Court ruled, that Ms. Cordero’s bond conditions would include home
incarceration, until the conditions of Ms. Cordero’s bond were satisfied. Upon satisfaction of those
conditions (finding two financially responsible co-signers), Ms. Cordero would be able to request
that her bond be modified to home detention, to allow her to work. Those conditions have been
satisfied. Pretrial Services supports a modification of Ms. Cordero’s conditions to home detention,
and the government consents to the modification to home detention.

Therefore, Ms. Cordero requests an immediate modification of her bond conditions to home
detention, allowing her to leave her home for work, and other activities as approved by her pretrial
services officer.1

Thank you for your consideration of this request.

                                                    Sincerely,




                                                    Susan K. Marcus. Esq.
                                                    Attorney for Simone Cordero



1 Home detention required a participant to remain at home at all times except for pre-approved and
scheduled absences for employment, education, religious activities, treatment, attorney visits, court
appearances, court-ordered obligations, or other activities as approved by the officer. See
http://probation.nysd.uscourts.gov/location-monitoring-program (last visited July 1, 2020).
